Title: To James Madison from James Cassin, 13 February 1813
From: Cassin, James
To: Madison, James


SirGeorge Town 13th February 1813
I beg leave to state to you, that I hold a comn. as Cornet in a Troop of horse, commanded by Capt. John Peter of George Town, that early in September last, I was arrested, and a court ordered, to try me, upon a charge of disobedience; that towards the latter part of the month, the court met, and continued to sit for 3 days; an adjournment took place, at the request, of my accusor, till 9th. November, on which day I gave in my defence, and the court in fifteen minutes after adjourned, having first agreed to a sentence. I have since then repeatedly called on the General of the district, my command’g Officer Liut. Col. Tayloe, and Mr. Walter Jones, who acted as Judge advocate, for the promulgation of the sentence, in all which applications I have been unfortunate. I now address you as Commander in Chief, that you will be pleased to cause the papers, to be laid before you, and the Sentence made known. I must at same time ask your indulgence, while I state to you the cause, which placed me in the sittuation I am now in, in August last it was announced in the publick papers of this place, that a funerale procession would be, in honour of Generall Lingan, who had lost his life in Baltimore, and the Millitary was requested to attend the procession. I was waited on by my Com’g. Officer requesting my attendance, and also that I should use my influence with the men to turn out. My reply was, that I would not turn out, neither would I use my influence with the men, to which he replyed, that from that time, he would consider me as his enemy which he has truly verified, by doing me all the injury in his power. Being waited on afterwards by Genl. Van Ness, he said it was your orders, that there should be no millitary parade, and that I would be acting correct to prevent as many of the men, as I had influence with, from appearing in the ranks. I did so, and I believe at least half the Troop refused. My interference gave much displeasure, to the other Officers, which caused them to try to break me, by a Vote of the Troop which I refused to abide by. It was not alone offensive to my Brother Officers, but was equally so to the majority of the people of this town (I mean the Federalists) they have and are daily trying to drive me from this place. The credit which I had here, is compleatly destroyed, the connection which I have made, brought me to be connected with the first familys here (men of the above discription) who before this business, would freely lend me their assistance would now lend it to drive me out of town, as a further confirmation of it, within a week, I have been objected to at an election, for a Judge of election’s, now coming on, on acct. of my principle’s, which I am proud to acknoledge. From these circumstances I am compelled to ask of you, some publick sittuation that would give me a support for my family, and where my services, would be equal to any compensation I should receive, brought up to mercantile pursuits, I feel myself adequate, to fill any Office you might think me deserving of. Living in the district for the last seven years, I challenge the strictest scrutiny into my conduct, but should it be found necessary, I can give such recommendation as will no doubt be satisfactory.
As there will be a parade very shortly, I ask the favour that an inquiry may be, where the papers are detained, and that the sentence may be made known. With much respect I remain, Sir Your obedient Humble Servt.
James Cassin
